Citation Nr: 1229006	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  06-31 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for blurred vision. 

2.  Entitlement to service connection for blurred vision.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for chronic sinusitis.

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to December 1997, including in the Southwest Asia Theater of operations from January 1991 to May 1991. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

The Veteran and his spouse testified in support of these claims during a hearing held before the undersigned Veterans Law Judge at the RO in May 2009.  The transcript of this hearing is of record.

The Board previously remanded the Veteran's claims in February 2010.

The issue of entitlement to service connection for tinnitus has been raised by the record and was previously referred by the Board in the prior decision, but has apparently not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claims for service connection for fibromyalgia and gastreoesophageal reflux disease (GERD) were granted in a December 2011 rating decision.  The rating decision indicated that the Veteran's claimed symptomatology to include heartburn, chronic sore throat as due to allergic rhinitis, chronic fatigue syndrome, loose bowels; upper respiratory infections, memory loss, confusion and headaches are all attributable to his fibromyalgia and GERD and were rated accordingly by the AMC.  As the benefits sought with regard to those issues have been fully granted, they are no longer on appeal.

The issue of entitlement to service connection for blurred vision (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed November 1999 rating decision, the RO denied service connection for blurred vision and chronic sinusitis.

2.  The additional evidence received since the November 1999 rating decision denying the Veteran's application of service connection for blurred vision relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The additional evidence received since the November 1999 rating decision denying the Veteran's application of service connection for chronic sinusitis relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's current sinusitis is related to active service. 

5.  The Veteran does not have a current hearing loss disability in either ear for VA purposes. 



CONCLUSIONS OF LAW

1.  The November 1999 rating decision denying service connection for blurred vision and sinusitis became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2011).

2.  The additional evidence received since the November 1999 rating decision is new and material, and the claim for blurred vision is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The additional evidence received since the November 1999 rating decision is new and material, and the claim for sinusitis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  Sinusitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

5.  The requirements for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for sinusitis and reopen the claim for service connection for blurred vision.  Therefore, no further notice or assistance is needed to aid the Veteran in substantiating those aspects of his appeal.

In a pre-adjudication letter dated in October 2004, the RO notified the Veteran of the evidence needed to substantiate his claim for hearing loss.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the October 2004 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a March 2008 letter.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal concerning notice consistent with Dingess (how VA determines disability ratings and effective dates).  However, fully compliant notice was later issued in a March 2008 communication, and the claims were thereafter readjudicated most recently in November 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

As indicated in the introduction above, all development ordered by the prior Board remand has been completed and thus further remand is not required for the reasons stated in the February 2010 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the Veteran's hearing, the undersigned identified the hearing loss issue and asked about the Veteran's treatment in an effort to determine whether there was additional evidence that could show hearing loss disability.




Analysis

Blurred Vision

A November 1999 rating decision denied a claim of service connection for blurred vision.  The Veteran did not appeal that determination and no new and material evidence was received within one year of the.  Cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2011).

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the November 1999 rating decision the RO determined that the disability was not shown on the current VA examination and it was not related to or aggravated by active service.  

The evidence of record at the time of the November 1999 decision included service treatment records, private treatment records, a VA examination report and the Veteran's and his spouse's statements.

The pertinent evidence added to the record since the November 1999 rating decision includes the Veteran's testimony that he currently had blurred vision and a March 2006 statement in which he reported that he had experienced blurred vision on a couple of occasions since service.  

The prior denial was premised in part on the absence of a current disability, the Veteran's testimony provides competent evidence of a current disability.  As such it pertains to an essential element of the claim that was the basis for the prior denial.  As discussed in the Remand section of this decision, the new evidence triggers VA's duty to get an examination and raises a reasonable possibility of substantiating his claim.  Shade.  Therefore, this evidence is new and material and the claim for service connection for blurred vision is reopened.

Sinusitis

The November 1999 rating decision also denied a claim of service connection for sinusitis.  The Veteran did not appeal that determination or submit new and material evidence within one year.  He subsequently sought to reopen the claim, and this request was denied in June 2005.  

In the November 1999 decision the RO determined that evidence had not been presented to indicate that the Veteran's claimed disability was either related to or aggravated by active service.  

The evidence of record at the time of the November 1999 decision included service treatment records, private treatment records, a VA examination report and the Veteran's and his spouse's statements.

The pertinent evidence added to the record since the November 1999 rating decision consists of additional private post-service treatment records, a VA examination report, as well as the Veteran's and others' submitted contentions.  

The evidence received since the last final rating decision indicates that the Veteran has sinusitis which is related to active service.  Indeed, a May 2010 VA examination report contains an opinion that the Veteran had current sinusitis that was aggravated by service.  Furthermore, the Veteran's statements and testimony received since November 1999 expressly describe a history of continuous sinus symptoms.  In his March 2006 statement the Veteran reported that he had sinusitis on a daily basis.  T

The new evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for sinusitis is reopened.

The Board may now consider the Veteran's claim for service connection for sinusitis on the merits.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002). 

The Veteran's induction examination dated August 1984 indicates hay fever but no sinusitis.  The Veteran was diagnosed with sinusitis in October 1985.  A September 1994 Report of Medical History indicates sinusitis which had been worse since 1990-1991.  In a December 1994 Report of Medical History the Veteran indicated that he had had sinusitis for one year.  A November 1995 treatment note indicates that the Veteran had sinusitis.  There were also multiple reports of in-service treatment for allergies, hay fever, colds and the like.  A Medical Evaluation Board report dated in April 1996 includes a finding of chronic sinusitis that was incurred while entitled to base pay and did not exist prior to service.  

An August 1998 CT of the sinuses shows minimal thickening of the inferior maxillary sinus mucosa.  The impression was minimal chronic sinusitis involving both maxillary area.  A VA examiner indicated that this shows intermittent sinusitis.  

A June 2004 pulmonary consult indicated that the Veteran had sinusitis.

The Veteran was afforded a VA examination in November 2004.  The examiner stated that the Veteran had chronic sinusitis probably on an allergy basis but he did not feel that it was related to service as the Veteran did not have any evidence of sinusitis currently.  The examiner indicated that X-rays and CAT scans of the Veteran's sinuses were essentially normal with no indication of sinusitis, deviated nasal septum, or nasal obstruction.

A November 2006 VA treatment note indicates chronic sinus problems and that a private doctor had put the Veteran on Flonase for such condition.

A May 2010 VA examination report contains the Veteran's history of sinusitis with one episode per year lasting three or four days with symptoms of headache, fever, purulent discharge and sinus pain.  A February 2011 addendum indicates that the September 1994, report of in-service sinusitis with stuffiness, worse since 1990-1991, supported a finding of permanent aggravation.

Because sinusitis was not identified on the examination when he was accepted for active service, the presumption of soundness applies.  38 U.S.C.A. § 1111.  There is no clear evidence of sinusitis prior to service, nor is there clear and unmistakable evidence that the disability was not aggravated in service.  The February 2011 addendum provides evidence to the contrary.  Because the presumption is not rebutted, the claim is treated as one for ordinary service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Although there is a difference of opinion as to whether the Veteran has current sinusitis, the evidence is in at least equipoise on this question.  Resolving reasonable doubt in his favor, the Board finds that the Veteran has a current disability.  The service treatment records document sinusitis.  Hence the element of an in-service injury or disease is established.  

The Veteran has reported a continuity of symptoms since service.  His testimony in this regard is credible.  The February 2011 addendum could also be read as linking the current sinusitis to service.  As such, a link is established between current sinusitis and the in-service episodes of that condition.  The elements for service connection have all been established.  Service connection for sinusitis is granted.

Hearing Loss

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A February 2004 VA treatment record indicates the following audiometric results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
25
LEFT
10
10
15
15
20

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  

In a November 2004 letter the Veteran indicated that he did not have "hearing loss per say", but could not hear what other people were saying because he became confused and that he got anxiety attacks from this condition.  He also indicated that this condition had begun within the prior one to two years.  

A January 2009 audiology report indicates that the Veteran felt his hearing had worsened since his previous examination in February 2004.  Hearing was reported as essentially within normal limits through 2000 Hz with a mild decrease at higher frequencies bilaterally.  Word recognition scores were reported as excellent.  

The Veteran was afforded a May 2010 VA examination in connection with his claim for service connection for hearing loss.  The examiner interpreted in-service audiometric evaluations in August 1984, November 1989, July 1990, June 1992, September 1994, October 1994 and November 1996 as showing that the Veteran's hearing was within normal limits bilaterally for the assessed frequency range of 500 Hz to 6000 Hz.  The Veteran reported bilateral hearing loss with an onset dating back at least twenty years.  However, he also reported that he had not been identified as having any hearing loss during active military service.  The Veteran indicated that he had served in the Army approximately 13 years as a track vehicle mechanic and the last five years while on active duty as a recruiter.  

The audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
35
LEFT
15
10
20
35
35

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  The average puretone threshold is 26 for the right ear and 25 for the left ear.

There has been no other reported testing of the Veteran's hearing during the appeal period.  The examinations of record all show that the Veteran does not have a hearing loss disability as defined in 38 C.F.R. § 3.385.  There is no indication in the Veteran's voluminous file that he has been found to have a § 3.385 hearing loss.  

Objective testing is necessary to determine if the Veteran's hearing loss meets the VA threshold for granting service connection for such disability under 38 C.F.R. § 3.385.  While the Veteran is competent to report symptoms of hearing loss, as a lay person he would not be competent to say that he has a hearing loss that meets the thresholds of § 3.385.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  For the reasons set forth above, the evidence is against finding a current hearing loss disability.  

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

New and material evidence having been received; the Veteran's claim for service connection for blurred vision is reopened.

New and material evidence having been received; the Veteran's claim for service connection for sinusitis is reopened.

Entitlement to service connection for chronic sinusitis is granted.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.117 (2011), there is no requirement that there be a showing of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.   

The Veteran had qualifying service in the Southwest Theater of Operations and is entitled to the presumptions provided by 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81,836 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317).

An examination is needed to determine whether there is objective evidence of blurred vision present to a level of 10 percent or more that is due to a medically unexplained or undiagnosed illness; or whether the symptom is a manifestation of a disability related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current disability manifested by blurred vision.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current blurred vision is a manifestation of a diagnosed illness.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any such diagnosed illness had its onset in service or is otherwise related to a disease or injury in service, especially during the Veteran's service in the Persian Gulf. 

The examiner should also opine as to whether blurred vision is a manifestation of the service connected diseases or disabilities, including sinusitis, allergic rhinitis, fibromyalgia, and sleep apnea.

The examiner must also indicate whether the Veteran has blurred vision that is secondary to, or aggravated (made permanently worse) by any service-connected disability.  

If the Veteran's blurred vision is not due to any specific disease entity, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it is an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.

The examiner should also indicate all manifestations of the Veteran's blurred vision including impaired visual acuity or visual fields since 2005.  

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for blurred vision in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports, including those of a history of blurred vision in the years since his discharge from service, must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason (other than the absence of supporting evidence in the record) for doing so. 

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


